DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 21-22, 24-31 and 33-39 in the reply filed on 05 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Note: Claim 40 appears to be directed to the same species as Claim 32, and is also withdrawn.
Claim Objections
Claim 21 is objected to because of the following informalities:  Line 3 recites “the foundations” but previously recited “a foundation”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The Examiner thinks the word “that” is needed between “such” and “each” on Line 10.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Line 2 recites “the foundations” but previously recited “a foundation”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Various punctuation marks appear to be missing from the claim. For example, on Line 4, a comma or semicolon could be used at the end of the line and on Line 5, a comma or semicolon could be used between “channel” and “wherein”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Line 3 recites “the foundations” but previously recited “a foundation”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  The Examiner thinks the word “that” is needed between “such” and “each” on Line 10.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  Claim 35 appears to be an exact copy of Claim 34.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Line 2 recites “the foundations” but previously recited “a foundation”.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Various punctuation marks appear to be missing from the claim. For example, on Line 4, a comma or semicolon could be used at the end of the line and on Line 5, a comma or semicolon could be used between “channel” and “wherein”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not set forth the foundation is covered with insulation from the width of insulation to the exterior surface of the wall as in Claim 27.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the covering the foundation with insulation from the width of insulation to the exterior surface of the wall of Claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Claim Rejections - 35 USC § 112
Claim 22 recites the limitation "the raised plurality of panels".  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the rafter beams" on the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara.

Regarding claim 22, Mills in view of Guevara teach a method of building a structure. Furthermore, Guevara teaches in Figure 25, securing a plurality of beams (94 and 96) [metal joists (Column 30, Lines 46-48)] to an upper portion of a panel (130) [foundation (Column 34, Lines 48-49)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of beams secured to an upper portion of the panel in order to create a floor in the building.
Claims 24-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in further view of US Patent Application Publication # 2009/0205285 to Jendusa.
Regarding claim 24, Mills in view of Guevara teach a method of building a structure but they do not teach positioning insulation between adjacent beams of the plurality of beams. However, Jendusa teaches in Figure 1, positioning insulation (32) [polystyrene or polyisocyanurate foam (Paragraph 0041)] between adjacent beams (34) [joist assembly (Paragraph 0029)] of a plurality of beams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place insulation between the beams in order to insulate the floor between the joists.
Regarding claims 25 and 26, Mills in view of Guevara and Jendusa teach a method of building a structure. Furthermore, Jendusa teaches the plurality of beams can be 
Regarding claim 33, Mills teaches in Figure 1A, a method of building a structure [using an assembly (Column 2, Line 29)] with an interior space [an inherent feature of a home, shop, cabin, building, barn or shed (Column 2, Lines 29-30)], the method comprising: providing a plurality of panels (12) (Column 3, Lines 62-63), Figure 3 shows each panel (12) comprising: a foam layer (42) [foam core (Column 4, Lines 56-57)]; and a concrete layer (22) [main body filler (Column 4, Lines 29-30)] secured to the foam layer (42); tilting [the panel is formed horizontally and then tilted up into the vertical position shown in Figure 1A (Column 4, Lines 29-33)] each of the panels (12) to a vertical position such [that] each of the plurality of panels (12) is supported by a foundation (Column 2, Lines 62-65) and the concrete layer (22) provides an exterior surface [relative to the foam core]; securing each of the plurality of panels to the foundation (Column 2, Lines 62-65); securing adjacent panels of the plurality of panels to each other (Column 2, Line 28); and sealing seams between adjacent panels (Column 5, Lines 18-19). Mills does is not specific about the foundation of the structure. However, Guevara teaches in Figure 9, a foundation (Column 16, Lines 61-62) partially below grade [the walls can be above grade (Column 16, Lines 61-63) or can be partially below in the conventional manner] such that the foundation forms a perimeter, Figure 1 shows the foundation (510) [insulated concrete form (Column 21, Lines 21-22)] .
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in further view of US Patent # 9,453,647 to Kriens.
Regarding claim 27, Mills in view of Guevara teach a method of building a structure but they do not teach positioning a width of insulation adjacent the foundation and 
Regarding claims 28-29, Mills in view of Guevara teach a method of building a structure but they do not teach positioning a foam layer adjacent the foundation, installing a radiant heating system on the foam layer and placing concrete over the radiant heating system to form a floor. However, Kriens teaches in Figure 1, positioning a foam layer (18) [insulating layer made of hard rigid foam (Column 2, Lines 30-33)] adjacent a foundation (36) (Column 2, Lines 23-24); installing a radiant heating system (30) [heating tubes (Column 2, Line 18)] on the foam layer (18) adjacent the foundation; and placing concrete (24) [slab (Column 2, Line 17)] over the radiant heating system (30) to form a floor (Column 2, Line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install a radiant heating system on the foam layer in order to more easily heat a large building than a typical forced air heating system (Column 1, Lines 18-23).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in further view of US Patent # 5,839,243 to Martin.
Regarding claim 30, Mills in view of Guevara teach a method of building a structure but they do not teach installing a drainage system below grade prior to positioning the foundation. However, Martin teaches in Figure 1, a drainage system (40 and 42) [drain apertures and drain pipe (Column 4, Lines 17-20)] below grade [in footing (Column 4, Line 13)] prior to positioning a foundation (10) [pattern assembly (Column 3, Lines 35-36)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a drainage system for the structure in order to drain moisture that accumulates during construction (Column 1, Lines 49-52).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in further view of US Patent Application Publication # 2009/0202307 to Au.
Regarding claim 31, Mills in view of Guevara teach a method of building a structure but they do not teach the specified method comprising positioning a foundation partially below grade. However, Au teaches in Figure 15, positioning a foundation (350) [concrete structure (Paragraph 0101)] partially below grade (362) such that the foundation (350) forms a perimeter [see Figure 13] comprises: forming holes [excavated perimeter (Paragraph 0101)] for piers [footing at bottom of foundation]; installing a foam (Paragraph 0105) structure (352) [concrete form (Paragraph 0101)] having a length, a width and a height about the perimeter [see .
Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in view of US Patent Application Publication # 2009/0205285 to Jendusa in further view of US Patent # 9,453,647 to Kriens.
Regarding claims 34 and 35, Mills in view of Guevara and Jendusa teach a method of building a structure but they do not teach positioning a width of insulation adjacent the foundation and extending from the foundation below grade. However, Kriens teaches in Figure 1, positioning a width of insulation (18) [insulating layer made of hard rigid foam (Column 2, Lines 30-33)] adjacent a foundation (36) (Column 2, Lines 23-24) and extending from the foundation (36) below grade (26) [top surface of floor (Column 2, Line 20)]; and covering the foundation (36) from the width of insulation (18) to an exterior surface [away from 
Regarding claims 36 and 37, Mills in view of Guevara and Jendusa teach a method of building a structure but they do not teach positioning a foam layer adjacent the foundation, installing a radiant heating system on the foam layer and placing concrete over the radiant heating system to form a floor. However, Kriens teaches in Figure 1, positioning a foam layer (18) [insulating layer made of hard rigid foam (Column 2, Lines 30-33)] adjacent a foundation (36) (Column 2, Lines 23-24); installing a radiant heating system (30) [heating tubes (Column 2, Line 18)] on the foam layer (18) adjacent the foundation; and placing concrete (24) [slab (Column 2, Line 17)] over the radiant heating system (30) to form a floor (Column 2, Line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install a radiant heating system on the foam layer in order to more easily heat a large building than a typical forced air heating system (Column 1, Lines 18-23).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in view of US Patent Application Publication # 2009/0205285 to Jendusa in further view of US Patent # 5,839,243 to Martin.
Regarding claim 38, Mills in view of Guevara and Jendusa teach a method of building a structure but they do not teach installing a drainage system below grade prior to positioning the foundation. However, Martin teaches in Figure 1, a drainage .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 6,260,329 to Mills in view of US Patent # 7,666,258 to Guevara in view of US Patent Application Publication # 2009/0205285 to Jendusa in further view of US Patent Application Publication # 2009/0202307 to Au.
Regarding claim 39, Mills in view of Guevara and Jendusa teach a method of building a structure but they do not teach the specified method comprising positioning a foundation partially below grade. However, Au teaches in Figure 15, positioning a foundation (350) [concrete structure (Paragraph 0101)] partially below grade (362) such that the foundation (350) forms a perimeter [see Figure 13] comprises: forming holes [excavated perimeter (Paragraph 0101)] for piers [footing at bottom of foundation]; installing a foam (Paragraph 0105) structure (352) [concrete form (Paragraph 0101)] having a length, a width and a height about the perimeter [see Figure 13] wherein the foam structure (352) includes a channel (358) [mold channel (Paragraph 0101)], wherein the channel (358) is in communication with the holes [excavated perimeter]; and placing concrete (356) (Paragraph 0101) in the channel (358) such that the channels (358) and holes [excavated perimeter] are filled with a unitary structure [Figure 15 shows the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635